People v Rodriguez (2015 NY Slip Op 09177)





People v Rodriguez


2015 NY Slip Op 09177


Decided on December 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2015

Mazzarelli, J.P., Richter, Manzanet-Daniels, Kapnick, JJ.


16374 4455/05

[*1] The People of the State of New York, Respondent,
vSonny Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Manu K. Balachandran of counsel), for respondent.

Order, Supreme Court, New York County (Bruce Allen, J.), entered on or about January 13, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Clear and convincing evidence supported the court's assessment of 15 points for defendant's history of substance abuse in light of proof showing his extensive use of alcohol and marijuana for a period 12 years, which included the time when he
abused the victim (see People v Palmer, 20 NY3d 373, 377-379 [2013]). Defendant's substance abuse went well beyond social or occasional use.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 10, 2015
CLERK